Citation Nr: 0916160	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
bilateral knee condition.

The Veteran testified at an RO hearing in May 2006.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA treatment records show current complaints of bilateral 
knee pain.  The record shows that the Veteran's complete 
service treatment records have not been associated with the 
claims file.  Only the Veteran's February 1989 enlistment 
examination and his dental records were available and made 
part of the claims file.  The National Personnel Records 
Center (NPRC) indicated that the Veteran's other service 
treatment records were "not retired to Code 13."  See 
August 2005 Response to Request for Information.  

In light of the absence of the Veteran's complete service 
treatment records, the Veteran has submitted two statements 
from individuals who served with the Veteran in the United 
States Marine Corps.  Both of these individuals recalled that 
the Veteran had a lot of problems with his knees swelling and 
complained about his knees aching and throbbing in service 
while at Camp Pendleton in 1993.  See statements of J.S. II, 
dated November 27, 2006; statement of H.W., postmarked 
October 30, 2006.  The Veteran also submitted lay statements 
from individuals who recalled the Veteran complaining, in 
pertinent part, of pain in his knees following his discharge 
from the Marine Corps in 1993.  See statement of B.G.P., 
dated May 22, 2006; statement of K.E.H., dated May 22, 2006; 
statement of S.D.Y., dated November 30, 2006.  

The Board observes that the Veteran underwent a VA 
examination in July 2008.  In concluding that the Veteran's 
bilateral knee condition was less likely than not related to 
a service-connected injury, the examiner stated, "There is 
no record available from his military service or after 
military service for follow-up of bilateral knee 
complaints."  The examiner did not provide comment on the 
relevance of the lay statements of record as summarized 
above.

The Board notes that medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation, and that lay assertions of medical status 
do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Because of the absence 
of the Veteran's complete service treatment records and given 
that the Veteran's statements as well as those of the 
individuals who served with the Veteran and observed soon 
after discharge may serve as some evidence of the reported 
bilateral knee injury in service and persistence of 
disability thereafter (Jandreau; Buchannan), the Board is 
compelled to return the case to the examiner for a 
supplemental opinion notwithstanding negative evidence 
including the dearth of corroboration of the Veteran's 
reports of injury and disability in service, and persistence 
of disability from service.

The Board notes further that further clarification is sought 
as to whether the Veteran does in fact have a current 
bilateral knee disability.  In this regard, a September 2004 
VA treatment record shows complaints of knee joint pain; his 
knee joint pain was noted not to be consistent with 
arthritis.  A follow-up of final X-ray of the knees was to be 
conducted.  However, a February 2005 VA primary care note 
indicates that X-rays of the knee revealed no significant 
findings.  A later March 2005 psychiatry note includes an 
Axis III diagnosis of mild arthritis of the bilateral knees; 
the basis of this assessment is not provided as it is not 
indicated that such diagnosis was based on X-ray evidence.  
An October 2007 VA primary care note includes a diagnosis of 
likely early arthritis of the knees based on what was 
reported to be evidence of osteophytes on 2004 imaging 
although it was also noted not to be an active issue.  The 
majority of the VA records show treatment for spinal 
disabilities including degenerative disc disease with pain 
radiating into the legs affecting the Veteran's gait.  

At the July 2008 VA examination, the examiner noted that X-
rays of the Veteran's knees were negative; however, he 
diagnosed pain in the bilateral knees.  He also noted that 
the Veteran's present complaint of gait disturbance was 
mainly because of his spastic gait.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Thus, further clarification is sought from 
the VA examiner as to the underlying pathology causing the 
Veteran's bilateral knee pain.  

Finally, during the May 2006 RO hearing, the Veteran 
testified that he was employed by a company shortly after 
separation from service.  He further testified that he 
underwent a physical examination as part of his employment.  
Records of this physical are not associated with the claims 
file.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In light of VA's 
duty to assist and the Veteran's incomplete service treatment 
records, the Veteran should be afforded the opportunity to 
submit records of the employment examination referenced 
during the RO hearing to support his claim, as such records 
may be highly probative in this matter.  Alternatively, he 
should be afforded the opportunity to submit sufficient 
identifying information so that VA can attempt to retrieve 
such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide 
records of any physical examinations he 
underwent in conjunction with employment 
after service, or that he provide 
information sufficient for VA to identify 
and request such records on his behalf, 
including the name and address of the 
company he worked for immediately 
following service, as well as his dates of 
employment there.  If the company holding 
such records requires a signed release, 
the AMC/RO should secure such from the 
Veteran. All attempts to obtain these 
records should be documented in the claims 
file.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

2. The AMC/RO should then request a 
supplemental opinion from the VA examiner 
who conducted the Veteran's July 2008 VA 
examination.  The examiner should review 
the file and address the following:

A.  Identify the pathology underlying 
the Veteran's bilateral knee pain 
(diagnosed at the July 2008 VA 
examination).  The significance of 
osteophytes reportedly shown in the 
2004 VA imaging should be discussed.  
    
B.  State whether the bilateral knee 
pathology identified in "A." above is 
at least as likely as not etiologically 
related to the purportedly bilateral 
knee complaints in service.  In 
responding to this question, the 
examiner should note that, under 
38 C.F.R. §§ 3.307, 3.309, arthritis 
that has become manifest within one 
year of separation from service is 
presumed to have been incurred in or 
aggravated by service.  In rendering 
any supplemental opinion in this case, 
the examiner must acknowledge and 
discuss the relevance, if any, of the 
various lay statements of the Veteran, 
statements of the Marines that served 
with him in 1993, as well as the 2006 
lay statements of individuals who know 
the Veteran attesting to knee 
symptomatology right after service 
discharge.

The examiner should review the entire 
record prior to formulating an opinion, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, he should so state and 
indicate the reasons.  The examiner should 
specifically discuss the findings of the 
Veteran's employment examination 
referenced herein is obtained.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine the nature and 
etiology of his bilateral knee disability.  
All indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current bilateral knee disorder had its 
onset in or was otherwise related to 
service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

